Citation Nr: 0206171	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from May 16, 
1976 to September 9, 1976, and on active duty from June 7, 
1978 to July 28, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied the appellant's claim of entitlement to 
service connection for a back disability.  He was scheduled 
for a Travel Board hearing in May 2002, but failed to report 
for that hearing.

The Board notes that it is somewhat unclear as to whether the 
RO, in May 1994, denied the appellant's claim on a direct 
basis, or on the basis that new and material evidence had not 
been submitted.  He was provided pertinent provisions 
concerning reopening of claims.  Even if the RO determined 
that new and material evidence was presented to reopen the 
claim, such is not binding on the Board; and the Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  As notice of all pertinent 
provisions has been provided, the Board may proceed.

The Board notes that the appellant, in his claim received 
March 1994, appeared to also be applying for service 
connection for a brain tumor.  The RO did not adjudicate this 
issue, but did deny the appellant entitlement to a non-
service connected disability pension, as well as service 
connection for a back and leg disability, in May 1994.  The 
appellant, in his notice of disagreement received August 
1994, expressed disagreement only with the issue of service 
connection for a back disability.  However, the appellant, in 
his substantive appeal received August 1995, not only 
continued to disagree with the denial of his back disability 
claim, but also indicated that, although he knew that his 
service had nothing to do with his brain tumor, he was still 
hoping to receive the benefits he felt he was entitled to.

Considering the correspondence from the appellant, the Board 
is unclear as to whether the appellant intends to file 
another claim for his brain tumor, or for a non service 
connected disability pension, or whether the appellant has 
dropped these claims entirely.  In any event, if he desires 
to file a specific claim as to these issues, he should do so, 
with specificity at the RO.


FINDINGS OF FACT

1. In a decision dated October 1980, the RO denied the 
appellant's claim for service connection for a back 
disability, on the basis that the appellant's back 
disability was not incurred in, or aggravated by, service.

2. The appellant was notified of this action, and did not 
timely disagree therewith.

3. The evidence added to the record since the October 1980 RO 
decision is not relevant to the issue of the appellant's 
back disability.


CONCLUSIONS OF LAW

1. The evidence received since the October 1980 RO decision, 
which denied service connection for a back disability, is 
not new and material.  38 U.S.C.A. § 7105 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2. The October 1980 decision of the RO, denying service 
connection for a back disability, is final and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for a back disability was made in March 1994, 
which is well in advance of August 29, 2001, the implementing 
and amended regulations, as noted above, do not apply for the 
purpose of determining whether the appellant in this case has 
submitted new and material evidence sufficient to reopen that 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's March 1994 request to reopen his claim of service 
connection for a back disability.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).

In this regard, the record reflects that the appellant was 
provided with a copy of the appealed rating action, as well 
as a Statement of the Case dated July 1995.   These 
documents, which have been furnished during the pendency of 
this appeal, provided notification of the information and 
medical evidence needed to reopen this claim and the evidence 
relevant to this claims has been properly developed.  The 
appellant was sent a letter in July 2001 informing him of the 
VCAA.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant, and 
there is no further action to be undertaken to comply with 
provisions of the VCAA or its implementing regulations.  
Therefore, the appellant will not be prejudiced as a result 
of the Board deciding the matter of whether new and material 
evidence has been submitted to reopen this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the appellant's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

In an October 1980 decision, the RO denied a claim of 
entitlement to service connection for a back disability.  The 
RO denied the appellant's claim not because there was no 
evidence that the appellant had a back disability, but 
because the evidence of record indicated that the appellant's 
back disability had existed prior to service, and had not 
been aggravated by service.  The appellant was notified his 
claim was denied.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated October 1980.  Evans.

The new evidence submitted consists of the reports of private 
medical treatment.

Private medical records dated September 1991 show that the 
appellant suffered from a right dominant hemisphere cerebral 
intraventricular meningioma, for which he underwent a right 
partial craniotomy with total excision of intraventricular 
meningioma.

A private medical record dated May 1994 indicated that the 
appellant, as a result of his prior brain surgery, was left 
with a residual homonymous hemianopia, consisting of missing 
half of his visual field in the right and the left eye.  The 
appellant's best corrected visual acuity at his last 
evaluation was 20/25 in the right and left eye.  The doctor 
noted that this was an expected finding in hemianopia since 
there is usually macular sparring.  The appellant was 
prescribed prism glasses.

The appellant indicated, in his notice of disagreement, 
received August 1994, and his substantive appeal received 
August 1995, that he felt that his back disability was the 
result of falling in a hole while marching in basic training.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim of 
entitlement to service connection for a back disability.  In 
this regard, the Board notes that the appellant has submitted 
absolutely no new evidence that is relevant to the issue of 
his back disability.  All of the evidence recently submitted 
by the appellant deals with his treatment for a brain tumor, 
and the residuals thereof.  Without the submission of even 
one piece of evidence relating to the appellant's back 
disability, the Board finds that the requirement that the 
appellant submit new and material evidence to reopen his 
claim has not been met, and his claim must be denied.

While the private treatment records submitted by the 
appellant are "new," in the sense that they were not 
previously considered, when presented alone, or along with 
evidence previously submitted, they are not so significant 
that they must be considered to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156 (a) (2001).

Finally, the Board points out that any lay statements made by 
the appellant to the effect that he suffers from a back 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's October 1980 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
back disability is not reopened.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
disability for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

